Citation Nr: 0631492	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernias.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

3.  Entitlement to service connection for a lumbar 
condition.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by which the RO denied the 
veteran's claims.  

The Board observes that private medical evidence that has 
not been reviewed by the RO has been added to the record in 
January 2005.  After receipt of the new evidence, in August 
2006, the veteran's representative submitted an informal 
hearing presentation.  The representative asked that review 
of the additional evidence, by the RO, be waived, citing 
38 C.F.R. §§ 19.37, 20.1304.  The Board concludes from the 
representative's statements that the veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304 (c) (2005).  


FINDINGS OF FACT

1.  Bilateral inguinal hernias are not shown to be related 
to the veteran's active duty service.

2.  Bilateral CTS is not shown of be related to the 
veteran's active duty service.

3.  A lumbar condition is not shown to be related to the 
veteran's active duty service.

4.  Sleep apnea is not shown to be related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Bilateral inguinal hernias are not due to disease or 
injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Bilateral CTS is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A lumbar condition is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  Sleep apnea is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to 
the following five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a February 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his 
claims, and to submit that information or additional 
evidence, effectively telling the veteran to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that 
any such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below wherein the veteran's 
claims are denied.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private medical records.  The veteran has 
identified no other evidence that he wanted VA's assistance 
in obtaining.

The Board has also considered whether additional VA medical 
examinations and/or opinions should be obtained.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has been 
afforded relevant VA medical examinations, and the examiner 
had the opportunity to review the claims file containing the 
service medical records.  The examiner did not provide 
opinions as to the likely etiologies of the veteran's 
claimed disabilities.  As explained below, however, the 
veteran has presented no competent medical evidence of in-
service injuries or diseases that might have given rise to 
his claimed disabilities, and no relevant diseases or 
injuries are evident from a review of the service medical 
records.  In the absence of such evidence, new examinations 
or clarified opinions as to etiology are not necessary.  Any 
physician rendering opinions of necessity would be required 
to rely on the veteran's own statements as to what 
transpired in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining medical nexus opinions 
under the circumstances presented in this case would be a 
useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d) ; 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Factual Background 

The service medical records are silent as to bilateral 
hernias, bilateral CTS, a low back condition, and sleep 
apnea as well as to symptoms or manifestations that would 
suggests the foregoing.  The Board acknowledges that the 
veteran received treatment for sinus complaints in June and 
September 1978 when allergic rhinitis 
was diagnosed.  Nonetheless, sleep apnea and other sleep 
problems were neither complained of nor found during service 
or on separation.

An October 1981 VA progress note indicates complaints of a 
left groin hernia.  The veteran reported that he initially 
noticed swelling of the left groin 14 months prior during 
service.  The swelling enlarged in January 1981, and a 
physician diagnosed left and right inguinal hernias.  That 
month, the veteran underwent a left inguinal herniopathy.

On March 2002 VA general medical examination, there were no 
abnormalities of the nose sinuses, mouth, and throat other 
than an absent uvula.  Posture and gait were normal.  After 
reviewing the veteran's bodily symptoms, the examiner 
diagnosed no relevant conditions.

On March 2002 VA examination of the spine, the veteran 
reported low back pain that had its onset 20 years prior 
secondary to no specific injury.  The veteran also reported 
having been involved in four or five automobile accidents 
between 1983 and 2002.  The examiner diagnosed status-post 
lumbar sprain and degenerative disc disease of the lumbar 
spine.

On March 2002 VA peripheral nerves examination report, the 
examiner noted that the veteran underwent bilateral carpal 
tunnel surgery in 1994.  The veteran complained of 
occasional tingling of the fingers with weakness of the 
wrists.  The examiner observed bilateral three centimeter 
well healed wrist scars.  Grip was equal and strong 
bilaterally.  Finger to thumb to palm assessments were equal 
bilaterally and within normal limits.  Deep tendon reflexes 
were equal and adequate.  The examiner diagnosed status-post 
bilateral carpal tunnel surgery.

On March 2002 VA digestive conditions examination, the 
examiner observed that the veteran's abdomen and genitalia 
were within normal limits with the exception of bilateral 
lower quadrant nontender surgical scars.  The veteran had no 
organomegaly or abdominal tenderness.  The examiner 
diagnosed status-post surgery for bilateral inguinal 
hernias.  The examiner noted that the veteran suffered no 
residuals of the 1981 and 1991 left and right 
herniorrhaphies.

In an August 2004 written statement, the veteran asserted 
that his sleep apnea was the result of the foul air he was 
compelled to breathe while stationed in Korea.  He insisted 
that his inguinal hernias were caused by the contaminated 
water and bad food he ate in Korea and by the heavy lifting 
that was required by his duties as a radar repairman.  
Finally, the veteran stated that his low back condition 
resulted from long rides on bumpy roads.

Discussion

Bilateral inguinal hernias

The veteran underwent surgeries for bilateral hernias in the 
decades following service.  The March 2002 VA examiner who 
evaluated the veteran's digestive system indicated that the 
veteran suffered no residuals of the foregoing surgeries.  
Absent a presently diagnosed disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Degmetich, supra.  As 
such, service connection for the veteran's claimed bilateral 
inguinal hernias is denied.  

The Board observes that it need not discuss the evidence in 
detail, as the lack of a present disability constitutes a 
total bar to the grant of service connection.  See Id.  The 
Board emphasizes, however, that despite the veteran's 
assertions as to groin swelling in service, inguinal hernias 
were not shown in service.  The report of his September 1980 
service separation examination reflects that his abdomen, to 
include hernia exam, was normal.  Thus, there is competent 
medical evidence that the veteran did not have bilateral 
inguinal hernias inservice and no competent medical evidence 
associating initially manifest post service bilateral 
inguinal hernias with service.

This is a case where the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to a 
comprehensive medical examination in March 2002, a VA 
examiner found that the veteran suffered no residuals of 
bilateral inguinal hernias.  There is no competent medical 
evidence to the contrary, and the evidence, based upon the 
above analysis, weighs against the veteran's claim.  As the 
preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Bilateral carpal tunnel syndrome

The service medical records make no mention of carpal tunnel 
syndrome.  Furthermore, a review of the service medical 
records does not suggest complaints consistent with carpal 
tunnel syndrome.

The most recent medical evidence indicates that the veteran 
may well experience some minor symptoms of his currently 
diagnosed status post bilateral carpal tunnel surgery.  
There is no indication in the medical evidence of record, 
however, that any of these residuals are related to service.  
The report of his September 1980 service separation 
examination reflects that his upper extremities and 
neurologic system were normal.  As such, service connection 
for the veteran's claimed claim carpal tunnel syndrome is 
denied.  38 C.F.R. § 3.303.

The Board reminds the veteran that he is not competent to 
offer medical opinions upon which the Board may rely, as he 
is not shown to possess any particular medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Thus, 
the Board cannot grant service connection for the veteran's 
claimed disability based on the veteran's apparent view that 
carpal tunnel syndrome is related to service.  Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  

Lumbar condition

Because there is no indication that the veteran's currently 
diagnosed status post lumbar sprain and degenerative disc 
disease of the lumbar spine are related to service, service 
connection for the veteran's claimed lumbar condition is 
denied.  38 C.F.R. § 3.303.  The Board emphasizes that the 
Board cannot rely on the veteran's August 2004 statement in 
granting service connection for a lumbar condition.  The 
veteran has asserted that the low back disability arose from 
bumpy rides on bad roads in service.  The Board cannot 
credit the veteran's statements because he is not competent 
to render medical opinions upon which the Board may rely.  
Espiritu, supra.

The Board observes that the service medical records are 
silent as to complaints or findings regarding the low back 
and that the veteran was involved in numerous post-service 
automobile accidents.  

To conclude, the preponderance of the evidence is against 
the veteran's claim, as there is absolutely no competent 
medical evidence in his favor and there is competent medical 
evidence (see September 1980 service separation examination) 
that his back was normal in service.  As such, the benefit 
of the doubt rule is inapplicable.  .  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Sleep apnea

Service connection for the currently diagnosed status post 
surgery for sleep apnea cannot be granted because the 
disability is not mentioned in the service medical records, 
and the record contains no medical competent opinion linking 
the veteran's currently diagnosed status post surgery for 
sleep apnea and service.  In order for service connection to 
be granted, the evidence must indicate a nexus between the a 
current disability and service.  38 C.F.R. § 3.303.

Again, the veteran is not shown to be competent the render 
medical opinions upon which the Board may rely.  See 
Espiritu, supra.  Thus, his argument that sleep apnea was 
caused by odoriferous air in Korea cannot be relied upon in 
granting service connection.  Id.; 38 C.F.R. § 3.303.

The preponderance of the evidence is against the veteran's 
claim, as there is absolutely no competent medical evidence 
in his favor and the September 1980 service separation 
examination reflects that all findings were normal.  As 
such, the benefit of the doubt rule is inapplicable.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


